People v Flores (2016 NY Slip Op 03523)





People v Flores


2016 NY Slip Op 03523


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2015-03502
 (Ind. No. 2572-13)

[*1]The People of the State of New York, respondent, 
vDalila Flores, appellant.


Robert C. Mitchell, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Collins, J.), rendered November 13, 2014, convicting her of reckless assault of a child, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's purported waiver of her right to appeal was invalid because, among other things, the record contained no explanation of the nature of the right to appeal or the implications of waiving such right (see People v Bradshaw, 18 NY3d 257, 265; People v DeSimone, 80 NY2d 273, 283; People v Bruzzo, 136 AD3d 1050; People v Brown, 122 AD3d 133, 134-146), and the Supreme Court's oral colloquy "improperly conflated the right to appeal with the rights automatically forfeited by a guilty plea" (People v Wells, 135 AD3d 976, 976).
Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., ROMAN, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court